TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED OCTOBER 15, 2015



                                     NO. 03-15-00375-CV


                                 Robert M. Zapata, Appellant

                                                v.

                               Bank of America, N.A., Appellee




      APPEAL FROM COUNTY COURT AT LAW NO. 1 OF HAYS COUNTY
     BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND FIELD
DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE PEMBERTON




This is an appeal from the judgment signed by the trial court on May 6, 2015. Having reviewed

the record, the Court holds that appellant has not prosecuted his appeal and did not file a brief,

nor comply with a notice from the Clerk of this Court. Therefore, the Court dismisses the appeal

for want of prosecution. The appellant shall pay all costs relating to this appeal, both in this

Court and the court below.